Bronson, P.J.
(dissenting). Defendants were charged with carrying a concealed weapon in a motor vehicle, MCL 750.227; MSA 28.424. The charges were dismissed when the circuit court concluded that the two pistols found in the car occupied by the defendants had been seized following an illegal search. My disagreement with the majority is essentially factual.
In my opinion, this case presents the following scenario, as developed at the preliminary examination. Defendants pulled into the Troy Drive-In at 12:30 a.m. on September 15, 1978. The manager informed defendants that the drive-in was closed. Defendants left the premises and drove to a restaurant located next to the theater. When the manager of the drive-in thought he saw someone get out of the car and move toward the theater, he called the police. Two Troy police officers responded to the call.
The officers turned into the parking lot of the restaurant just as an automobile matching the description given to the police was exiting from the area. The officers followed the vehicle, which *398stopped in the middle of the road. At this point, two males ran from a field next to the drive-in and jumped into the car. The automobile was then driven off.
The police officers followed the car and observed the back-seat passenger glancing back toward them. At one point, this passenger ducked down into the seat. The officers pulled the car over in front of the Oakland Mall. One of the officers, Hartfelter, indicated that he and his partner waited to make the stop at this location because it was well lit and they were concerned about the possibility that defendants might possess a weapon.
Following the stop, defendant Jenkins, the driver, got out of the car and walked back to the police car. Officer Hartfelter stated that Jenkins was extremely nervous and his hands were trembling. He further indicated that in his many years as a police officer he had never seen anybody so nervous. After a brief discussion, Jenkins got back into his car.
At this time, Officers Bowers and Jordon arrived at the scene and informed Officer Hartfelter of the initial contact with the drive-in manager and defendants’ move to the restaurant. Furthermore, it became obvious that the two passengers in the car had given Officer Hartfelter’s partner stories which conflicted with Jenkins’ explanation of what they were doing. Immediately thereafter, defendants were ordered out of the car. Officer Hartfelter entered the automobile and found a loaded "Saturday night special” where defendant Joiner’s foot had been. The officer found a second loaded gun wrapped in some newspapers, sticking out from under the front seat.
The circuit court judge recognized that the ques*399tion of the legality of the search in this case was very close. Ultimately, he determined that it did not appear that the officers were concerned about their personal safety, so that a protective search was not justified pursuant to Terry v Ohio, 392 US 1; 88 S.Ct 1868; 20 L Ed 2d 889 (1968). The court further found that, although defendants’ behavior Was certainly suspicious, it did not rise to the level of probable cause to believe a crime had been committed.
The following excerpt from the prosecution brief very nicely expresses its position and the issue for our consideration:
"At the outset, it must be noted that the people do not argue that the police had probable cause to search the defendants’ car, nor is the contention made that the seizure was proper under some theory of plain view. Rather, it is our contention that under the present facts, the police had a right to conduct a limited 'protective frisk’ of the back-seat crevice area of the defendants’ car based on their reasonable suspicion that weapons were in that area, and based on their reasonable concern for their personal safety.”
The trial court concluded that People v Rosales, 406 Mich 624; 281 NW2d 126 (1979), cert den 444 US 1025; 100 S Ct 689; 62 L Ed 2d 659 (1980), was dispositive of the Terry protective search issue. The court emphasized that ten minutes passed before the defendants’ vehicle was actually searched, and it believed that the officers were not really concerned for their safety.
While I certainly agree with the trial court’s characterization of this problem as "close”, I ultimately disagree with the conscientious and able judge’s disposition of this matter.
As noted above, the court emphasized the time *400lag between the stop and the search of the automobile for possible weapons. I believe the judge placed undue weight on this fact. Officer Hartfelter specifically testified that defendants’ car was stopped where it was because he and his partner believed the suspects might have a weapon. The facts provide an explanation why there was not an immediate protective search. That is, at the time of the initial stops the circumstances of the situation were not fully developed. However, with the additional information received from Officers Bowers and Jordan and the inconsistencies in the defendants’ stories, the police had greater reason to believe that the suspicious behavior of the suspects was directed toward some criminal end and more reason to be concerned for their safety. I cannot fault the police officers for not immediately conducting a Terry search. Indeed, by waiting for further information before proceeding, the officers were acting in a responsible manner. As new information is obtained, police officers may have more or less fear that an automobile contains weapons.
Defendants emphasize that although Officer Hartfelter testified that he believed something was being concealed in the car, he did not necessarily know what. The officer further indicated, however, that he believed there might be weapons in the car. Terry makes it clear that there need not be certainty that the suspect is armed. Rather, the issue is whether a reasonably prudent person would be warranted in believing that his safety could be in danger. While this belief must be based on more than an "unparticularized suspicion”, it does not have to rise to the level of probable cause. 392 US 1, 27.
In addition to the concededly suspicious behavior *401of the defendants outlined above, the officers also knew the Troy Drive-In to be the site of several recent robberies. Under the totality of the circumstances, the officers’ concern that the defendants might be secreting weapons in the car was based on articulable reasons and justified the intrusion.
In Rosales, supra, 629, fn 8, the Michigan Supreme Court declined to determine whether a Terry protective search may extend from the person to a vehicle from which the person has exited. I agree with those courts which have held that the Terry rationale may be extended to searches of automobiles. Inter alia: United States v Green, 151 US App DC 35; 465 F2d 620, 624-625 (1972); United States v Rainone, 586 F2d 1132, 1134-1135 (CA 7, 1978), cert den 440 US 980; 99 S Ct 1787; 60 L Ed 2d 239 (1979); United States v Ullrich, 580 F2d 765, 769 (CA 5, 1978); State v Wausnock, 303 A2d 636 (Del, 1973); Commonwealth v Silva, 366 Mass 402; 318 NE2d 895 (1974); State v Smith, 56 Ohio St 2d 405; 384 NE2d 280 (1978); State v Darling, 393 A2d 530 (Me, 1978); Brown v State, 358 So 2d 596 (Fla App, 1978).
I would reverse.